On reading this bilí, and on some contention arising relative to entering into the merits thereof, the court ruled, that upon an application for an injunction, the merits may be entered into without answer filedj but the adverse solicitor is in his opposition to confine himself to the allegations in the bill, and cannot produce any extraneous or foreign matter in proof, until the answer be brought in. The merits of this case being argued by the solicitors, Mr. Drayton and Mr. Read, it w'as decreed ib,at the bill be dismissed with costs.